Title: Nicholas P. Trist to James Madison, 30 May 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Monticello
                                
                                 May 30. 28.
                            
                        
                        
                        I should not have been so tardy in acknowledging your two favors of the 23 and 30th ulto, and returning my
                            thanks for the newspapers by which they were accompanied, but for the reason that I will now explain.
                        I had conceived a project in which, when brought to a certain stage of completion, it was my intention to beg
                            your counsel & assistance. This project was nothing less than to write a letter to Mr Brougham, on the subject of
                            the reforms which are now about to take place in the English Law. My eyes are fully open to the appearance of overweening
                            presumption which such an act would bear on the face of it; still the determination has been formed to incur the risk. The
                            ground of this confidence is, a conviction—clear, deliberate & firm as conviction can well be—that ideas have
                            occurred to my mind on some branches of the English law, which would prove most useful lights in the work of reforming it;
                            and which their best writers, ancient & modern, prove not to have yet occurred to any one else. Entertaining this
                            belief, several motives have conspired to draw me into this undertaking. First, the mixture of the various principles of
                            our nature, from which I should anticipate pleasure from its accomplishment: the love of being
                            useful, vanity &c. Secondly, the promotion of my ambition. Of this, the great end & aim has, for several
                            years, been to become one day—a teacher of Law; for I have thought that an instructor such as
                            I would wish in some degree to make myself, before I undertook the task, would exercise a greater influence over the
                            destinies of this country, than is attached to any office in its government, not even excepting that of chief Justice of
                            the U. S.—All this may be a wretched illusion, and I will not trouble you with its details; but, to me, it has every
                            character of reality, and time alone will be able to decide, to my satisfaction, on its true
                            nature.
                        This being the case, few things could contribute more to give me that standing with the public, which will be
                            necessary to the successful commencement of this plan of life, than throwing at this critical moment, what would be
                            acknowledged by the lawyers of G. Britain to be an altogether new light on that branch of their Jurisprudence which is
                            generally considered as the most intricate & difficult of all. Such a light, I firmly believe to exist in my mind,
                            and to be in my power to hold up, with very little labor, to the minds of others—a light which makes of the entire
                            subject one of the utmost simplicity. The branch to which I refer, is Pleading. The beautiful
                            principle which lies at the bottom of the English practice, has never yet been uncovered & fairly developed; and
                            that they are still working on it in the dark, or a least a very faint glimmer, their books & practice furnish
                            abundant evidence. This principle, I have conceived the project of uncovering to their eyes. The nature of the
                            imperfections which exist in the fabric that has been reared upon it, it will then be very easy to explain: and the objects of reform being thus specified in the clearest manner, the reform itself will then be a
                            mere piece of handiwork, to the accomplishment of which accurate labor alone will be requisite.
                        It was part of my plan, after writing the letter, to beg the favor of you, unless you should think the
                            undertaking too presumptuous, to have it conveyed to its destination. I expected to have it finished long before now; but
                            the warm weather has found me in a state of body, and, in consequence of sympathy therewith, of mind too—an accurate idea
                            whereof it would be difficult to convey to one who has not himself experienced it. My stomach is paying me for the ill
                            treatment I have, in a measure unconsciously, bestowed upon it; and performs its duties of
                            administering nutriment & strength to the system, so indifferently, that three fourths of my time I am in a state
                            of languor which utterly incapacitates me for any exertion, physical or mental. In this, there has latterly, however, been
                            some improvement; in consequence of my having turned over a new leaf in my mode of living—adopted a regimen, refused to
                            dine out, & devoted from 4 to 8 hours a day to exercise on horseback, for I am too feeble to walk without bringing
                            on sickness, so that I am not without hopes of soon being in a condition to pursue my design—I some time since commenced
                            writing a piece on the subject for the Advocate, the publication whereof will commence next week, in the form of a communication: for although my friend Mr Davis is desirous it should appear as editorial, I am
                            satisfied that its tone is too assuming to suit that character—the same positions which one would not hesitate to take,
                            in a publication sufficiently extensive to allow room for their vindication, not being necessarily suited to an editorial
                            paragraph.
                        Mrs R, as you have doubtless heard, has been with us some weeks. She returned in far better health &
                            spirits than she carried with her; although the former not so good as it has been, owing to two recent indispositions. She
                            came back entirely resigned—nay cheerful, I thought, at the idea of leaving Monticello; which
                            the representations made by her son concerning the affairs of the estate had led her to expect the probable necessity of—Quite full of the idea of living in Philadelphia, which her friend Mrs Sergeant had been recommending & planning
                            in some detail. This however, was to depend on me: for altho’ very averse to moving farther
                            south, as I had proposed, she made a continuance with Virginia & myself the first
                            object, & would therefore go wherever I determined on going.
                        After a good deal of perplexing cogitation, I have finally concluded on the
                            following course. To ascertain whether it will not be possible for me to enter into an arrangement with some of the
                            eminent members of the bar in Washington or Philadelphia, whereby I shall be enabled to obtain practice from them, as an
                                attorney. You are, no doubt, aware of the division of the profession which has long existed
                            in England, into attornies, i. e. mere lawyers; and counsel, or advocates. For the latter branch of it, I am utterly
                            unqualified, physically as well as mentally. With regard to the former, it is otherwise—In it, I should have hopes of
                            success: provided I could secure a sufficiency of business of a certain degree of importance;
                            for the habits of my mind are such that, from the impossibility of dispatching business, I
                            should employ as much time & thought on a case involving five dollars, as on one involving five thousand,
                            & to attend, therefore, to cases of the former description would be to starve. If I find this practicable, it is
                            my purpose to enter into the business at once (early in the fall)—leaving Mrs Trist with her mother; at least until it be
                            decided whether the whole family is to follow, or remain here.
                        Mr Wirt was some years ago kind enough to express a wish that I would settle in
                            one of the northern cities, & to proffer his assistance if it should ever be in his power to serve me. I have it
                            now in contemplation to write to him. Whatever I engage in, it will, I trust, leave me time to pursue my thoughts on Law
                            & politics; and to continue preparing myself for the occupation which constitutes my utmost goal.
                        The trouble of reading this unconscionably long letter will be equal to that of writing many of ordinary
                            length. I have, nevertheless, something to add. And first, a request that you will not think of replying to any par[t] of
                            it, except the following. Genl. Jackson, you will have perceived, is charged with being an accomplice of Burr’s—This
                            means of injuring him, has for some time been in use, although it is but latterly that they have ventured to raise it
                            above the surface. Conversing on the subject with Dr Watkins—whom the whole family know to have had many long &
                            unreserved conversations with Mr J. on political subjects—he has made to me a statement to this effect—"I remarked to Mr
                            J. that suspicions had been entertained of a participation on his part (Jackson’s) in Burr’s conspiracy—His answer was
                            impressively explicit to this effect ’You may depend upon it, Sir, that I had, at the time of that transaction, the most
                            satisfactory evidences of the vigilance, patriotism & integrity of Genl. Jackson." It occurred to me that these
                            evidences might consist in letters from Jackson to Mr J, and I have looked. There are several; but none which would, alone, fully come up to this character. If there be any such evidences, you, of course know
                            what & where they are; and I have determined to venture on asking you to designate them to me. No one living has
                            the least intimation or suspicion of this request to you; nor should they have of your having complied with it. At the
                            same time, I beg, most sincerely & candidly, that if it be, in the least, disagreeable,
                            you will frankly say so, in a single line, without adverting even to the nature of the request. I assure you that this
                            course would occasion me no sort of mortification: whereas I should experience real pain at the idea that I had had the
                            imprudence to make a request, the compliance with which had cost the smallest violence to your dispositions.
                        We have quite a hospital here at present. Col. R. has had a serious attack of something or other—&
                            considers his constitution entirely broken. Old Mrs Mann’s cancerous tumor is a shocking sight, and altho’ it does not
                            occasion much pain, the family think she is sinking very fast. My grandmother has been added to the list, within a few
                            days past, by a complaint at her time of life is very dangerous. The day before this came upon her, her physical health was & promised to continue, excellent—her mind has long been leaving
                            her & is entirely gone.
                        The rest of the family, except Virginia whose health is also very bad, altho’ it does not confine her, are
                                passablement bien; & unite in love to yourself & Mrs Madison, to whom Mrs R.
                            will write soon. Accept my affectionate adieux
                        
                        
                            
                                N. P Trist.
                            
                        
                    